Case: 13-3169    Document: 12     Page: 1   Filed: 12/12/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  PAMELA R. JONES,
                     Petitioner,
                             v.
            DEPARTMENT OF THE ARMY,
                   Respondent.
                __________________________

                        2013-3169
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. DA0752120521-I-1.
               __________________________

       Before RADER, Chief Judge, LOURIE and TARANTO,
                     Circuit Judges.
 PER CURIAM.
                        ORDER
     The court considers whether this appeal should be
 dismissed for lack of jurisdiction.
     On May 30, 2013, the Merit Systems Protection Board
 (Board) issued its final order dismissing Pamela R. Jones’
 case for lack of jurisdiction. The Board’s decisions note
 that Jones signed up to receive documents by electronic
 mail. The court received her petition for review on July
Case: 13-3169         Document: 12    Page: 2    Filed: 12/12/2013




 JONES   v. ARMY                                                2

 31, 2013; 62 days after Jones was deemed to receive the
 Board’s decision. See 5 C.F.R. § 1201.14(m)(2).
      Our review of a Board decision or order is governed by
 5 U.S.C. § 7703(b)(1), which provides in relevant part that
 “[n]otwithstanding any other provision of law, any peti-
 tion for review shall be filed within 60 days after the
 Board issues notice of the final order or decision of the
 Board.” 5 U.S.C. § 7703(b)(1)(A). This filing period is
 “statutory, mandatory, [and] jurisdictional.” Monzo v.
 Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984).
 Because Jones’ appeal as to the underlying judgment was
 filed outside of the statutory deadline for taking an appeal
 to this court, we must dismiss the appeal.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.

                                        FOR THE COURT


                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court
 s26